Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162733(74)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
                                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 162733
  v                                                                 COA: 350079
                                                                    Wayne CC: 17-011011-FC
  JOSHUA MALACHI PACE,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a pro per
  supplement to the application for leave to appeal is GRANTED. The supplement submitted
  on March 16, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 26, 2021

                                                                              Clerk